Citation Nr: 1437005	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-16 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than May 1, 1999 for the grant of service connection for cause of the Veteran's death and the award of Death and Indemnity Compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from April 1946 to February 1967.  He died in April 1999.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied an earlier effective date for the grant of service connection for the cause of the Veteran's death for the purpose of receiving DIC benefits.

A Travel Board hearing was held in May 2013 before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The appellant did not file a timely appeal of the July 2000 rating decision which granted service connection for the cause of the Veteran's death and established her entitlement to DIC benefits.
 
2.  The appellant filed a claim for an earlier effective date for service connection for the Veteran's death and award of DIC benefits in February 2008.


CONCLUSION OF LAW

The appellant's claim for an earlier effective date for the award of service connection for the cause of the Veteran's death and award of DIC benefits is legally insufficient and the appeal is dismissed.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).

The Board notes that the issue in this case turns on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  As such, no further action is required pursuant to the VCAA.

II. Earlier Effective Date

Historically, the appellant's claim for service connection for the cause of the Veteran's death was denied in a June 2000 rating decision.  She filed a Notice of Disagreement.  In July 2000, the RO granted service connection for the cause of the Veteran's death and assigned an effective date of May 1, 1999 for the award of DIC benefits.  The appellant did not file a timely appeal of this decision.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that if a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE).  There can be no freestanding claim for an earlier effective date and that it would be error to entertain such a claim.  

In this case, the appellant did not file her claim for an earlier effective date until February 2008, almost eight years after the rating decision granting service connection for the cause of the Veteran's death.  Moreover, she has not alleged CUE in either the June 2000 rating decision which initially denied her claim or the July 2000 rating decision which ultimately granted it.  Therefore, hers is a freestanding claim for an earlier effective date for a grant of service connection and is precluded by law.

When a free-standing claim of the type contemplated in Rudd is raised, that is, in the absence of a collateral attack and explanation as to why a prior final and binding decision should be revised or reversed on the basis of CUE, the Court has held that such an appeal should be dismissed - although the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).






ORDER

The appeal for an effective date earlier than May 1, 1999 for the grant of service connection for the cause of the Veteran's death and entitlement to DIC benefits is dismissed.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


